As filed with the Securities and Exchange Commission on May 24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 98.74% Aerospace & Defense - 3.44% 5,500 Boeing Co. $ 489,005 Air Freight & Logistics - 3.40% 4,500 FedEx Corp. 483,435 Biotechnology - 2.35% 5,975 Amgen, Inc.* 333,883 Communications Equipment - 2.78% 9,290 QUALCOMM, Inc. 396,311 Computers & Peripherals - 1.07% 11,000 EMC Corp.* 152,350 Diversified Financial Services - 2.31% 5,500 Principal Financial Group, Inc. 329,285 Diversified Telecommunication Services - 5.73% 20,675 AT&T, Inc. 815,215 Electrical Equipment - 2.51% 8,300 Emerson Electric Co. 357,647 Financial Services - 5.50% 14,975 Brookfield Asset Management, Inc. - Class A# 782,594 Hotels, Restaurants & Leisure - 4.07% 6,100 Wynn Resorts, Ltd. 578,646 Information Retrieval Services - 2.58% 800 Google, Inc. - Class A* 366,528 Insurance - 2.17% 4,600 American International Group, Inc. 309,212 Internet & Catalog Retail - 2.77% 11,900 eBay, Inc.* 394,485 IT Services - 2.31% 11,900 Electronic Data Systems Corp. 329,392 Machinery - 3.03% 7,150 ITT Corp. 431,288 Multiline Retail - 5.21% 14,000 Nordstrom, Inc. 741,160 Oil & Gas - 16.78% 7,500 ConocoPhillips 512,625 6,350 Devon Energy Corp. 439,547 13,000 Occidental Petroleum Corp. 641,030 2,650 Suncor Energy, Inc.# 202,328 10,800 XTO Energy, Inc. 591,948 2,387,478 Pharmaceuticals - 7.36% 4,800 Genzyme Corp.* 288,096 5,640 Novartis AG - ADR 308,113 17,890 Pfizer, Inc. 451,901 1,048,110 Software - 3.54% 13,390 Autodesk, Inc.* 503,464 Specialty Retail - 15.85% 8,660 Abercrombie & Fitch Co. - Class A 655,389 13,000 Best Buy Co., Inc. 633,360 18,590 CarMax, Inc.* 456,199 14,400 Williams-Sonoma, Inc. 510,624 2,255,572 Technology/Hardware - 3.98% 6,100 Apple, Inc.* 566,751 Total Common Stocks (Cost $11,754,045) 14,051,811 SHORT-TERM INVESTMENTS - 1.30% 185,774 SEI Daily Income Trust Government Fund - Class B (Cost $185,774) 185,774 Total Investments in Securities (Cost $11,939,819) - 100.04% 14,237,585 Liabilities in Excess of Other Assets - (0.04)% (6,184) Net Assets - 100.00% $ 14,231,401 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows**: Cost of investments $ 11,939,819 Gross unrealized appreciation $ 2,420,965 Gross unrealized depreciation (123,199) Net unrealized appreciation $ 2,297,766 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/21/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date5/21/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date5/21/2007 * Print the name and title of each signing officer under his or her signature.
